November 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               KELLEY STREET ASSOCIATES, LLC, Appellant

NO. 14-14-00755-CV                          V.

            UNITED FIRE AND CASUALTY COMPANY, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, United Fire
and Casualty Company, signed June 25, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant, Kelley Street Associates, LLC, to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.